Citation Nr: 1634286	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 12, 1956 to November 29, 1956.  

This matter comes before the Board of Veterans Appeals (Board) from June 2013 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of his hearing has been associated with the record.

The Board notes that in June 2016 the RO issued a Statement of the Case (SOC) denying entitlement to an increased rating for respiratory ailments and entitlement to service connection for left foot pes planus and right and left hip replacements.  In July 2016, the Veteran submitted a timely substantive appeal as to the service connection issues.  As these issues have not been certified to the Board and the appellate time period has not expired, the Board will not exercise its judicial discretion in taking jurisdiction of the issues at this time.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for left foot and right and left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the evidence demonstrates that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran is service-connected for major depressive disorder, rated as 50 percent disabling; right foot pes planus, rated as 30 percent disabling; and respiratory ailments, rated as noncompensably disabling.  The combined disability rating is 70 percent.  Thus, the Veteran meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The Veteran filed a claim for TDIU that was received July 11, 2011.  

A July 2011 VA orthotics record indicated that the Veteran was unable to bear weight for extended periods and bracing of the right foot/ankle was necessary due to the progression of his right foot deformity.  The deformity would "prohibit/inhibit weight bearing events.  Stairways and uneven ground are clumsy and dangerous, as bracing worn on both lower extremities do not allow ankle flexion.  [The Veteran] is (to my thinking) best suited for seated work."

A March 2012 VA foot examination report included the Veteran's complaints of persistent right foot problems.  There was pain on use and manipulation of the feet that was accentuated on use.  There was evidence of swelling, inward bowing of the Achilles tendon, and marked inward displacement and severe spasm of the Achilles tendon on manipulation.  He was noted to use a brace and walker and had an inability to stand for prolonged periods.

An October 2013 VA mental health examination reported noted a diagnosis of depressive disorder due to pes planus, which resulted in occupational and social impairment with reduced reliability and productivity.  Symptoms included depressed mood, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

A May 2015 VA general medical examination indicated that the Veteran's ability to work was impacted by respiratory and feet problems.  Specific examination of the feet showed extreme tenderness of the plantar surfaces of the right foot, marked deformity, marked pronation, and inward bowing of the Achilles tendon.  There was functional loss due to pain on movement, weight-bearing and non weight-bearing; disturbance of locomotion; interference with standing; and lack of endurance.  As to functional impact, the examiner noted that it was difficult for the Veteran to walk more than 20 feet.  The Veteran's respiratory disability did not affect his ability to work.

A May 2015 VA mental health examination indicated that the Veteran's service-connected major depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner stated that the depressive disorder impacted the Veteran's ability to work due to low energy, poor concentration, and decreased motivation.

An August 2015 VA treatment record noted that the Veteran had increased lower extremity problems that rendered him unable to work outside of his home, specifically due to decreased physical mobility and lifting deficits.  He was considered a health risk.

The Veteran was afforded a VA examination for his service-connected right pes planus in January 2016.  The Veteran reported increasing pain and some swelling.  He had pain all day that was increased after standing for 10 to 15 minutes.  He had to rest after extended periods of standing.  These reports were substantiated by objective evidence on examination.  There was marked pronation of the feet that was not improved by orthotics and inward bowing of the Achilles tendon, but not marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  The functional impact was limitation of the Veteran's ability to do work on his feet for long periods of time or do any manual labor.  The report noted that the Veteran had stopped working in 2011 because of his feet.

During his January 2016 Board hearing, the Veteran described how his medication for his service-connected disabilities caused sleepiness, dizziness, and "a lot of bathroom side effect[s]."  In addition, foot pain required elevation most of the time and he used a walker and/or cane that precluded any carrying.  The Veteran also indicated that he would be unable to perform any jobs requiring extended standing or good balance.  He also discussed sleep problems.  The Veteran's representative argued that the Veteran's education and experience precluded desk work and that it was unlikely a desk job would permit the Veteran to elevate his feet.  The Veteran's wife discussed how his foot pain made the Veteran angry and affected his relationships with others.

A January 2016 statement from the Veteran's sister is of record.  She stated, in relevant part, "His legs and feet will not allow him to get around like he wants to.  He trys [sic] to walk for exercise but that doesn't work.  His legs and feet won't allow him because of the pain."

An undated, private "VOCATIONAL ASSESSMENT" also is of record.  The examiner discussed the Veteran's service-connected disabilities.  According to the report, the Veteran left his final position as a security guard due to worsening psychiatric symptoms and functional limitations related to his right foot condition.  He had been unable to return to work.  After discussing the medical examinations of record, the vocational rehabilitation consultant concluded, "Given the permanent nature of [the Veteran's] psychiatric, emotional, and behavioral symptoms associated with his mood disorder and the functional limitations and chronic pain associated with his right foot condition, it [is] my opinion that he has been unable to obtain and maintain substantially gainful employment since at least July of 2011.  [The Veteran] performed semi-skilled work over his employment history as a security guard, however, his service connected, physical and psychiatric limitations prevent him from returning to this work.  Review of [the Veteran's] vocational skills involved in his prior occupation indicates that the vocational skills involved were specific to his occupation; therefore, he lacks transferable skills to alternate occupations within the general labor market.  Review of his severe mental and behavioral limitations resultant of his psychiatric disorder, it is evident that he would not be able to perform even simple, routine, repetitive sedentary work to the point where such employment would be considered substantially gainful."

A January 2016 "POST BVA HEARING SUBMISSION" from the Veteran's representative also is of record.  The Veteran left full-time employment on July 8, 2011, and had been unable to follow a substantially gainful occupation as a result of his service-connected disabilities from that time.  Educationally, the Veteran had a high school education, with some post-secondary training, but no degree or certificate.  He worked in packing and as a security guard from 1992 to 2012.  The attorney argued that the Veteran was unable to perform any lifting or carrying work, due to his need for a cane.  He was unable to perform sedentary work due to his major depressive disorder that limited his ability to concentrate, learn, and remember, as well as affecting his ability to maintain effective work relationships.  He also had difficulty adapting to stressful workplace situations.  Sleep disturbances and dependence on pain medication also impeded his ability to be productive and reliable.  

The Board notes that there is potentially conflicting evidence as to the basis of the Veteran's inability to follow a substantially gainful occupation and that some of those problems have been attributed to nonservice-connected disabilities, such as neck problems. 

That said, the evidence demonstrates that the Veteran's service-connected right foot pes planus makes manual labor or physically demanding employment impossible.  The Veteran's entire work history has been in semi-skilled labor that required extended periods of standing, walking, and other physical activities.  There is significant question as to whether the Veteran could maintain such employment at present.  Moreover, his depressive disorder makes certain sedentary employment difficult, due to concentration and memory problems, as well as difficulty dealing with stressful situations and his foot pain causing irritability and anger.  Thus, the Veteran is limited solely to sedentary or very light-duty employment; however, many, if not all, of these types of jobs would be incompatible with his psychiatric problems. 

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or maintain substantially gainful employment and, therefore, entitlement to TDIU is warranted.

As a final matter, the Board acknowledges the arguments of the Veteran's attorney representative that entitlement to TDIU should be effective from July 11, 2011; however, the effective date of the award is a question for the agency of original jurisdiction.  As such, an effective date for the grant of entitlement to TDIU is not assigned herein.


ORDER

Entitlement to TDIU is granted.




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


